Action to recover damages for wrongful death of plaintiff’s intestate by reason of the collision of an automobile, driven by the decedent, with a trolley pole located in the middle of Queens boulevard, near 54th avenue, in the borough of Queens. Judgment in favor of plaintiff reversed on the facts and a new trial granted, with costs to appellant to abide the event, upon the ground that the determination of the jury as to appellant’s negligence and decedent’s contributory negligence is against the weight of the evidence. Lazansky, P. J., Carswell, Johnston and Taylor, JJ., concur; Close, J., dissents and votes to affirm, with the following *941memorandum: The theory of the plaintiff as to the manner in which the accident happened is not improbable and the verdict is not against the weight of the evidence.